STOCKSLAGrER, J.,
Concurring. — My associates in this case have each prepared lengthy opinions, the chief justice agreeing with the contention of appellants, Justice Sullivau with the contention of respondent. They have discussed the authorities cited at length, and from them drawn their conclusions. I have carefully examined all the authorities cited by counsel for the respective parties to this action. It is admitted that the only question before the court is whether the occupants of the soldiers’ home in soldiers’ home precinct are entitled to vote, and were so entitled to vote at the last general election in said precinct, in this, Ada county. Many authorities have been cited by both appellant and respondent, but, after investigating all of them, I only found four bearing directly on the case at bar. Those are the New York, Michigan, and Kansas cases, cited by appellant, and the California case cited by respondent. The three former cases deal with constitutions almost identical with ours, and all construe them in harmony with appellant’s contention; while the California ease construes a constitution using almost, if not exactly, the same language of the three former constitutions referred to, and construes theirs in harmony with the contention of respondent. It will be observed that the California court cites no authority, and bases its conclusion on its own construction of its constitution. Two Oregon cases are cited by respondent,' but I cannot construe them as contended for by respondent. The New York, Michigan, and Kansas eases are discussed at length by the writers, the New York case being the first, which is cited and approved by the Michigan court. Then follows the Kansas case, decided in 1896, which quotes largely and approvingly the New York and Michigan eases. It is earnestly and ably urged by counsel for respondent that the New York case does not conflict with the contention of respondent in this case, but he admits the Michigan and Kansas cases do. A careful review of the facts in all three cases, coupled with the construction of their constitutions, will disclose that the decisions are directly in conflict with the contention of respondent. As I view it, to hold with the contention of respondent would be directly in opposition to these three *713courts, and bolding with Calif ornia, that practically stands alone in its construction of a constitution similar to all of them. X concur with the conclusions reached by Chief Justice Quarles.